Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     			   Examiner’s Amendment
  	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
           Amendment to the specification:	
	Please replace paragraph [0001] with the following replacement paragraph:

--[0001] This application is a continuation of U.S. Patent Application No. 15/796,169, entitled "Apparatus for Eye Tracking" to Popovich et al., filed October 27, 2017, now U.S. Patent No. 10,437,051, which is a continuation of U.S. Patent Application No. 15/274,049, entitled "Apparatus for Eye Tracking" to Popovich et al., filed September 23, 2016, and issued on October 31, 2017 as U.S. Patent No. 9,804,389, which is a continuation of US 14/409,875 filed December 19, 2014, now U.S. Patent No. 9,456,744, which is the U.S. national phase of PCT Application No. PCT/GB2013/000210, entitled "Apparatus for Eye Tracking" to Popovich et al., filed on May 10, 2013, which claims the benefit of U.S. Provisional Application No. 61/688,300, entitled "Apparatus for Eye Tracking" to 


Claims Allowed
	Claims 1-20 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

The prior art fails to teach a combination of all the claimed features as present in independent claim 1, which include a first plurality of grating elements of a first focal length and a second plurality of grating elements of a second focal length, wherein image light reflected from at least one surface of said object is deflected by said grating elements into total internal reflection paths towards said detector. 

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

1/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872